DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/21/2020 and 08/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Election/Restrictions

Applicant's election with traverse of Claims 1-7 in the reply filed on 09/29/2021 is acknowledged.  The traversal is on the ground(s) that there should be no undue burden on the Examiner to consider all claims in the single application and that the Restrictions Requirement should be overcome and withdrawn.  This is not found persuasive because Claims 8-17 incorporates a verification apparatus that recites steps that are not present in independent claim 1 or the preceding dependent claims such as storing a hash chain record, implementing a smart contract of a blockchain that corresponds to a third and fourth evidence data as well as an identification code and timestamp. This places a burden on the Examiner to conduct two different and distinct searches.




Drawings

The drawings (Figures 1A-1E) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there is no reference character for label “DS” in the drawings of Figure 1A.
In Figure 1B, because there are no present reference character numbers for labels “RD”, “MT”, “RD,HD” , “ID”, “Identification code”, and “ID, T”
In Figure 1C, because there is no present reference character for the label “MT” and there are no descriptive legends present for labels L1-L2 and L4-L8 and S10, it becomes difficult as an Examiner to accurately depict what the labels of the drawing represent without looking at the specification.
In Figure 1D, because there are no reference characters present for labels “CH0”, “CH1”  “..CH100”, “ID, T”, “RD” and “MT”
In Figure 1E, because there is no descriptive legend for labels “S10” and “R10’”, it becomes difficult as an Examiner to accurately depict what the labels of the drawing represent without looking at the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification

The abstract of the disclosure is objected to because in abstract line 3 “transmission I’nterface” should read “transmission interface”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (U.S Pub. No. 20180316502, hereinafter referred to as “Nadeau”) and Qi et al. (U.S Pub. No. 20200145191, hereinafter referred to as “Qi”) in further view of Yakovenko et al. (WO Pub. No. 2019113495 (Retrieved from IDS), hereinafter referred to as “Yakovenko”)


	In regards to Claim 1, Nadeau teaches an apparatus for adding data to blockchain, comprising: (Par. (0022) “the blockchain 70 is generally a digital ledger in which data and other transactions are chronologically and/or publically recorded. The blockchain 70 is most commonly used in decentralized cryptocurrencies (such as Bitcoin). Exemplary embodiments, however, may adapt the blockchain 70 to artificial learning environments. The blockchain 70 may be used to prove custody of the electronic data 22 used by, and/or changes made to, the learning model 20. Regardless, the server 54 may integrate the electronic data”; adding data to blockchain (data and other transactions are  [..] recorded; integrate the electronic data))
 a microcontroller, being configured to generate a hash data for an original data of a device according to an algorithm, wherein the hash data is readable by a blockchain; and (Figure 7 label 92; microcontroller), (Par. (0030) “the electronic data 22 is sourced from, or used by, an internal hardware component, the device identifier 58 may uniquely identify the internal hardware component (such as the smartphone 32, a processor 92, a memory device 94, and/or network interface 96). If the electronic data 22 is sourced from, or used by, a software application, an alphanumeric model identifier 98 may uniquely identify the learning mode; microcontroller (internal hardware component, processor, smartphone etc.)), (Par. (0023-0024) “may apply a hashing algorithm 76 to generate one or more hash values 78. Exemplary embodiments may thus integrate the hash value(s) 78 into the blockchain 70. For example, the server 54 may call or invoke an electronic representation of the hashing algorithm 76 to act on the data or information representing the electronic data 22, the local update 50, and/or the learning modification 60. The hashing algorithm 76 generates the cryptographic hash values 78 (sometimes termed digital keys or signatures), which may then be integrated into the blockchain [..] The blockchain 70 may additionally or alternatively contain the cryptographic hash values 78 representing the electronic data 22, the local update 50, and/or the learning modification 60.”; generate a hash data according to an algorithm (apply a hashing algorithm to generate one or more hash values), wherein the hash data is readable by a blockchain (hash values may then be integrated into the blockchain [..] blockchain may additionally contain cryptographic hash values representing the electronic data)), (Par. (0036) “The blockchain 70 may thus store original versions of any data described by [..] the data hash data corresponding to algorithm for generation and to blockchain)), 
a first transmission interface, being electrically connected to the microcontroller, (Par. (0037) “The smartphone 32 has the processor 92 (e.g., “μP”), application specific integrated circuit (ASIC), or other component that executes the learning model 20 stored in the local memory device 94. The smartphone 32 also has the network interface 96”; first transmission interface (network interface corresponding to microcontroller (smartphone processor)), 
	However Nadeau does not explicitly teach, and being configured to transmit the original data and the hash data to a blockchain agent platform and
	Wherein Qi teaches and being configured to transmit the original data and the hash data to a blockchain agent platform and ((Par. (0044) “The data packet 28 includes safety data 32 such as road condition information, traffic information, weather information, and the like. The data packet 28 also includes the digital signature having the header 30, a hash code, and the public key.”; data packet corresponding to original data (safety data) and hash data (digital signature and hash code)), (Par. (0022) “periodically sending a second data packet generated by the plurality of participant nodes of the private blockchain to the first participant node, [..] selectively forwarding the first data packet and the second data packet to a public blockchain having a plurality of decentralized computing resources when computing resources of transmit (sending/forwarding) original data and hash data (first and second packets) to blockchain agent platform (to public blockchain and corresponding participant nodes)), (Par. (0022) “the first data packet and the second data packet each include a V2X message including a position, a speed, an acceleration, a direction, a time, and safety event information, and a digital signature including a blockchain header, a hash code,”; transmit hash data to blockchain agent platform (first and second packet include message with signature/hash code),
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi within the teachings of Nadeau because of the analogous concept of blockchain technology applied with network communication using hashing techniques to verify the data transmitted. Qi includes a process of transmitting the original data and hash data to a blockchain agent platform. This is important because original evidence data such as manufactured of IoT devices correlating to collected information on products temperature, humidity, pressure can be stored in its original form unmodified or altered with its corresponding hash. By sending both original data and hash data the operators of manufacturing operations on production lines have a means of comparison in the verification process because the data and hash that is transmitted initially and stored must match and this in return creates a solution for second hand IoT devices with concerns and disputes of possible forgery or alteration. The motivation to combine these references is because by transmitting the data to a blockchain agent platform and later storing, high credibility and confidence is given to users and in return effective manufacturing and production of 
However Nadeau and Qi do not explicitly teach receive a slice of a Merkle tree regarding a node that the hash data is located from the blockchain agent platform, wherein the slice comprises a first evidence data generated based on the hash data.
	Wherein Yakovenko teaches receive a slice of a Merkle tree regarding a node that the hash data is located from the blockchain agent platform, wherein the slice comprises a first evidence data generated based on the hash data. (Par. (0119) “With reference to FIG. 10, a merkle hash may be computed with the selected PoH hash prepended to the each slice. The root may be published, along with the key, and the selected hash that was generated. The replication node may be required to publish another proof in N hashes as they are generated by proof of history generator, where N may be approximately ½ the time it takes to encrypt the data. The proof of history generator may publish specific hashes for proof of replication at a predefined period. The replicator node may select the next published hash for generating the proof. The hash may be signed and random slices may be selected from the blocks to create the merkle root.”; receive a slice of a merkle tree (each slice is selected corresponding to a node); slice comprises a first evidence data (specific hashes for proof))), (Par. (0050) “the verifier can split up the sequence of cryptographic functions, e.g., hashes, and their indexes into 4000 slices, and in parallel make sure that each slice is correct from the starting iteration of the function to the last iteration of the function in the slice. The expected time to produce the sequence can be calculated as number of hashes/hashes per second for 1 core”; slice based on hash data (hashes/hash per second)), (Par. (0045-0049) “with various hash functions, such as, for example, sha-256, sha-224, md5, sha-0, sha-l, sha-2, sha-3, ripemd-l60, ripemd- 320, and blake. Taking sha256(hashl) -> hash2, 2 as an example, the hash function sha256 may take as input“ hashl,” which may be a random starting value or a generated output from a previous exaction of the same or a different hash function, and generates an output“ hash2, 2.” The output may include a counter, a number of integration, an index, or the like which increases, e.g., by 1, or by any other predetermined values, for each execution of the hash function [..] The sequence 100 may include any number of iterations that is no less than 2, for example, 3 iterations are shown here. In each iteration, the cryptographic hash function 101, e.g. sha256, takes an output from a previous iteration as its input. In the first iteration when there is no previous iteration, a starting value may be randomly selected as the first input. The hash function generates a hash value as its output 102 which may be a string of numbers and letters. The length of the string may be 128 bits, 256 bits, or any other lengths. The output also includes an index/count for the number of iteration. The input, output, index, and the hash function are recorded in the sequence of cryptographic hash values.[..]  After the sequence has been generated, it can be verified in less time than it takes to generate it, for example, in a multi core computer. For instance, the computation may be split between corel and core”; first evidence based on hash data (input/output based on hash values))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Yakovenko within the teachings of Nadeau and Qi because of the analogous concept of blockchain technology applied with network communication using hashing techniques to verify the data transmitted. 
The motivation to combine these references is by implementing this process of receiving the slice of a merkle tree corresponding to a node in the blockchain and hash data and solution is given with a new technique that can securely store data in IoT devices without concern of impersonation or forgery. This in return ensures more credibility in the data transmission and high confidence for the user that the data transmitted is authenticate and accurate. 

	In regards to Claim 2, the combination of Nadeau, Qi and Yakovenko teach the apparatus of claim 1, Nadeau further teaches the apparatus for adding data to blockchain of Claim 1, further comprising: 
a storage, being electrically connected to the microcontroller and being configured to store an identification code of the microcontroller; (Par. (0038) “The server 54 may have a processor 120 (e.g., “μP”), application specific integrated circuit (ASIC), or other component that executes a server-side algorithm 122 stored in a local memory device 124.”; storage connected to microcontroller (stored in local memory corresponding to processor)), (Par. (0021) “The local update 50a-d may be a file that includes or specifies an alphanumeric device identifier 58a-d that uniquely identifies the corresponding mobile device 30a-d, but otherwise the local update 50a-d may be anonymous for privacy concerns”; identification code (alphanumeric device identifier)), (Par. (0029) “The blockchain 70 may thus be individualized or dedicated to documenting the learning model 20 locally executed by the mobile device 30. The blockchain 70 may thus contain or specify the device identifier 58 that uniquely identifies the mobile device 30. The device identifier 58 (such as any unique alphanumeric combination) may uniquely identify or associate the blockchain 70 with the mobile device 30.”; store an identification code (blockchain contains device identifier (such as any unique alphanumeric combination))
wherein the first transmission interface further transmits the identification code and a time stamp corresponding to the original data to a blockchain node of a public blockchain (Par. (0029) “The blockchain 70 may thus historically record the learning model 20, perhaps according to date, time, geographic location (perhaps using global positioning system information), and the device identifier 58.”; blockchain with identification code (device identifier) and timestamp (date, time)), (Par. (0044-0045) “when the smartphone 32 reports the local update 50, the local update 50 has the transmit (obtain/ retrieve) a time stamp (hash of current version with corresponding date and time of creation)), (Par. (0047) “The blockchain 70 may also historically record the original version 130 of the noun identifier 90 (e.g., the device identifier 58, the model identifier 98, and/or user identifier 100, as also explained herein).”; original data (original version) being obtained by blockchain with identification code (device identifier))
the identification code (Par. (0021) “he local update 50a-d may be a file that includes or specifies an alphanumeric device identifier 58a-d that uniquely identifies the corresponding mobile device 30a-d, but otherwise the local update 50a-d may be anonymous for privacy concerns.”; identification code)
However Nadeau and Qi do not explicitly teach and receives a second evidence data retrieved based on ……  and the time stamp from a smart contract of the blockchain node, wherein the microcontroller further retrieves the first evidence data 
Wherein Yakovenko teaches and receives a second evidence data retrieved based on ……  and the time stamp from a smart contract of the blockchain node, (Par. (0008) “to generate as output a second data set comprising a first set of cryptographic hash values from the first data set, wherein upon generating the second data set, a counter in computer memory is incremented by a preselected value; (c) recording at least the first data set, the second data set, and the counter to a sequence of cryptographic hash values in the computer memory; (d) inputting at least the second data set and a third data set to the cryptographic hash function to generate as output a fourth data set comprising a second set of cryptographic hash values from the third data set, wherein upon generating the fourth data set, the counter in computer memory is incremented by the preselected value; (e) recording at least the second data set,”; receiving a second evidence data (inputting a second data set)), (Par. (0077) “which may be received by a second cryptographic hash function 402 and recorded as its output 404. Thus, the next output/state 406 of the second hash function may depend on the previous output 404, thus the last state of the first hash function 403. It can be derived that hash value 403 occurs before hash value 406. Similarity in a different direction, hash value in the output 406 of the second hash function may be inserted back to the first hash function 405.”; receiving a second evidence data (receiving a second hash)), (Par. (0006) “Data can be timestamped into the sequence by recording the data and the index when the data is mixed into the sequence. Such timestamp then may guarantee that the data was created sometime before a next output of the secure based on the time stamp)), (Par. (0064) “verifying the sequence of cryptographic hash values. After the sequence has been recorded, the recorded sequence which starts with index 301 and ends with another index 303 may be split into 2 or more sub-sequences [..] fact that the recorded output matches the generated output in each iteration after insertion of the input data, can show that the input data and the timestamp of the input data are accurate.”; based on the time stamp)), (Par. (0193) “The present disclosure includes how smart contracts work on the Proof of History based block chain herein. The present disclosure includes one or more of: high performance bytecode designed for fast verification and compilation to native code, memory management that may not be designed for fast analysis of data dependencies, execution of smart contracts that can parallelizable in as many cores as the system can provide. As an example, smart contract execution can be based on how operating systems load and execute dynamic code in the kernel.”; from a smart contract of the blockchain))
 wherein the microcontroller further retrieves the first evidence data from the slice and determines a result of adding the hash data to the smart contract by comparing the first evidence data with the second evidence data. (Figure 8 labels Mobile GUI; microcontroller), (Par. (0235) “Suitable mobile smart phone operating systems may include, by way of non-limiting examples, Nokia.sup.® Symbian.sup.® OS, Apple.sup.® iOS.sup.®, Research In Motion.sup.® BlackBerry OS.sup.®, Google.sup.® Android.sup.®, Microsoft.sup.® Windows Phone.sup.® OS, Microsoft.sup.® Windows Mobile.sup.® OS”; microcontroller)), (Par. (0119) “the each first evidence data from the slice (each slice corresponding to hash that correlates to a proof)), (Par. (0008) “the cryptographic hash function based on an input of each of the preselected number of sub-sequences to generate as output the preselected number of new sub-sequences; and verifying whether the preselected number of new sub-sequences match the preselected number of sub-sequences.”; comparing the first evidence data with the second evidence data (verifying whether the number of new subsequences match the preselected number of subsequences)), (Par. (0090) “A user event may have a hash value of 2zfd23423, and it may also contain the last hash value before the event data is generated, which is 62f5164cl. Thus, the user event, and its hash value may link 62f5164cl to the next generated block with a different hash 3d039eef which prevents a malicious leader from reordering the events in a hidden side sequence. A leader may be a node in the block chain that decides the contents of the next block, and a malicious leader may be a leader who attempts to add an incorrect block or a block that may not be intended (e.g., a block that may not be intended by the leader)”; comparing first evidence data with second evidence data (block with hash value corresponding to next generated block with different hash)), (Par. (0004) “Every block in the block chain may contain a reference to its previous block(s), thus creating a chain from the first block (genesis block) to the current one. The block-reference is a cryptographic comparing first evidence data with the second evidence data (every block contain reference to its previous block corresponding to a hash)), (Par. (0189-0191) “ each verifier fetches the data iii) each verifier computes the hash of the loaded data iv) when the super majority of the verifiers have agreed on the hash    [..] The data the contract writes to the ledger can be recomputed from the ledger itself. So this piece of data can actually be forgotten after the load operation completes. It can indicate that when the next round of ledger slices is selected, the replicator nodes may not have to store the data bytes that were loaded into resident memory. They can actually be removed from replication. What is kept or stored, can be the hash of those bytes that was mixed into Proof of History. So the integrity of the clock can remain. For example, as shown in Table 1, if the data at PoH count 1000000 can be memory that is loaded into the virtual machine, 65600 bytes at offset 23423288 to offset 23488888 can be removed from replication. The next round of replication can skip storing this data”; adding the hash data to the smart contract (after verification and comparing of hash values the smart contract writes to the ledger the next slice and the hash is stored))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Yakovenko within the teachings of Nadeau and Qi for the reasons discussed in independent claim 1 stated above.

In regards to Claim 5, the combination of Nadeau, Qi and Yakovenko teach the apparatus of claim 1, Nadeau further teaches the apparatus for adding data to blockchain of Claim 1, wherein the microcontroller encrypts the original data and a time stamp corresponding to the original data into the hash data according to the algorithm. (Par. (0044) “the original version 130 generated or saved at approximately a date and time of a creation 134. The server-side algorithm 122 may thus cause the server 54 to obtain or retrieve the current version 132 of the local update 50. As the reader may understand, the current version 132 (perhaps as of a current date and time”; original data (original version) corresponding to a timestamp (date and time of a creation/ current date and time)), (Par. (0036) “The original versions of the data may be raw and unencrypted, encrypted, and/or hashed (using the hashing algorithm 76 above discussed). Indeed, the cryptographic hash values 78 may be used to validate the original versions of the data.”; original data (original versions of data) encrypted using a hashing algorithm))

In regards to Claim 6, the combination of Nadeau, Qi and Yakovenko teach the apparatus of claim 1, Nadeau further teaches the apparatus for adding data to blockchain of Claim 5, wherein the algorithm is one of an Advanced Encryption Standard (AES) algorithm, a Secure Hash Algorithm (SHA), an Elliptic Curve Cryptography (ECC) algorithm, and a Base algorithm. (Par. (0023) “Here exemplary embodiments may apply a hashing algorithm 76 to generate one or more hash values 78. Exemplary embodiments may thus integrate the hash value(s) 78 into the blockchain 70. For example, the server 54 may call or invoke an electronic secure hashing algorithm)), (Par. (0040) “the SHA-256 hashing algorithm. The SHA-256 hashing algorithm acts on any electronic data or information to generate a 256-bit hash value 78 as a cryptographic key. The key is thus a unique digital signature. There are many hashing algorithms, though, and exemplary embodiments may be adapted to any hashing algorithm.”; SHA))

In regards to Claim 7, the combination of Nadeau, Qi and Yakovenko teach the apparatus of claim 1, Nadeau further teaches the apparatus for adding data to blockchain of Claim 1, further comprising: a second transmission interface, being electrically connected to the microcontroller and configured to receive the original data from the device. (Par. (0043) “The mobile device 30 and the server 54 may have network interfaces to the communications network 52, thus allowing collection and retrieval of information. The information may be received as packets of data according to a packet protocol (such as the Internet Protocol). The packets of data contain bits or bytes of data describing the contents, or payload, of a message. A header of each packet of data may contain routing information identifying an origination address and/or a destination address.”; second transmission interface (may have network interfaces)), (Figure 2 labels 32a-d),

3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (U.S Pub. No. 20180316502, hereinafter referred to as “Nadeau”), Qi et al. (U.S Pub. No. 20200145191, hereinafter referred to as “Qi”) and Yakovenko et al. (WO Pub. No. 2019113495 (Retrieved from IDS), hereinafter referred to as “Yakovenko”) in further view of Krishnamacharya et al. (U.S Pub. No. 20200007316, hereinafter referred to as “Krishnamacharya”)

In regards to Claim 3, the combination of Nadeau, Qi and Yakovenko do not explicitly teach the apparatus for adding data to blockchain of Claim 2, wherein the result is that the hash data has been correctly added to the smart contract when the microcontroller determines that the first evidence data is the same as the second evidence data.
Wherein Krishnamacharya teaches the apparatus for adding data to blockchain of Claim 2, wherein the result is that the hash data has been correctly added to the smart contract when the microcontroller determines that the first evidence data is the same as the second evidence data. (Par. (0021) “Suitable computing devices include multipurpose, microprocessor-based computing systems accessing stored software that programs or configures the computing system from a general-purpose computing apparatus to a specialized computing apparatus”; microcontroller (microprocessor)), (Par. (0051) “the smart contract module 516 to determine if the token is valid (e.g., by comparing the hash value in the token with a current hash value in the blockchain). In response to determining that the hash value in the token is valid, the smart contract module 516 can add a new block to the blockchain hash data has been correctly added ( comparing the hash valid to determine the hash value is valid then adding the new block); determines that the first evidence data is the same as the second evidence data (comparing the hash value in the token with a current hash value and determining the hash value in the token is valid)), (Par. (0060) “the processing device can transmit the confirmation based on determining that a hash value included in the token matches a current hash value of the blockchain.”; determines that the first evidence data is the same as the second evidence data (matches a hash value to a current hash value))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Krishnamacharya within the teachings of Nadeau, Qi and Yakovenko because of the analogous concept of verifying the transmission of data using hashing techniques in a blockchain or distributed ledger network. Krishnamacharya includes a process of the hash data being correctly added to the smart contract when it is determined that the first evidence data and second evidence data are the same. This is important because it ensures the user that no illegitimate or forged data is transmitted and stored within the smart contract or blockchain ledger. This eliminates unnecessary risk or vulnerability of the evidence or authenticated proof of the data from being given unauthorized access to edit, change modify or even remove important contents of the data. By implementing a comparison . 

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (U.S Pub. No. 20180316502, hereinafter referred to as “Nadeau”), Qi et al. (U.S Pub. No. 20200145191, hereinafter referred to as “Qi”) and Yakovenko et al. (WO Pub. No. 2019113495 (Retrieved from IDS), hereinafter referred to as “Yakovenko”) in further view of Dasari et al. (U.S Pub. No. 20200051011, hereinafter referred to as “Dasari”)

In regards to Claim 4, the combination of Nadeau, Qi and Yakovenko do not explicitly teach the apparatus for adding data to blockchain of Claim 2, wherein the result is that the hash data is not correctly added to the smart contract when the microcontroller determines that the first evidence data is different from the second evidence data.
Wherein Dasari teaches the apparatus for adding data to blockchain of Claim 2, wherein the result is that the hash data is not correctly added to the smart contract when the microcontroller determines that the first evidence data is different from the second evidence data. (Par. (0077) “The mobile device 402 can include a processing device 1004, such as a digital signal processor (DSP) or microprocessor, memory/storage”; microcontroller (mobile device with microprocessor)), (Par. (0062) “The block N can include information of the execution or failure to execute a smart contract. In some embodiments, the hash may include the header of each block [..] if block 1 is modified after being formed, block 1 would no longer match the hash of block 1 in block 2. If the hash of block 1 in block 2 is also modified in an attempt to cover up the change in block 1, block 2 would not then match with the hash of block 2 in block 3. In some embodiments, a proof standard (e.g. proof-of-work, proof-of-stake, proof-of-space, etc.) [..] a blockchain may include a hash chain stored on multiple nodes as a distributed database and/or a shared ledger, such that modifications to any one copy of the chain would be detectable when the system attempts to achieve consensus prior to adding a new block to the chain”; smart contract corresponding to the adding of hash data when first evidence data and second evidence data is different (hash of block 1 would not then match in block 2)), (Par. (0049) “that the smart contract may not be executed based on a failure of meeting one of the constraints/conditions of the smart contract, the contract application 333 can instruct the node 325 to generate a new block in the delivery blockchain 330 indicating a cancelation of the smart contract. Alternatively, the contract application 333 can instruct the node 325 to generate a new block of the smart contract including an adjustment to the constraints/conditions of the smart contract. For example, the adjustments can be associated with the specified amount of physical objects, the delivery costs, monetary amount due, date and time of expected delivery”; not correctly added to the smart contract ) smart contract may not be executed [..] generate a new block of the smart contract))



Relevant Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ZHOU; Fan (U.S Pub. No. 20210166328) “CROSS-BLOCKCHAIN INTERACTION METHOD, SYSTEM, COMPUTER DEVICE, AND STORAGE MEDIUM”. Considered this reference because it addressed the concept of blockchain technology and adding data based on evidence with an identification code and use of digital hash.

Krishnan; Ganesh (U.S Pub. No. 20210083848) “BLOCKCHAIN SYSTEM WITH A TRUST ESCROW”. Considered this application because it relates to blockchain technology and more specifically multiple datasets corresponding to evidence data with the use of a hash function.

YANG; Xinying (U.S Pub.  No. 20200357005) “BLOCKCHAIN LEDGER-BASED EVIDENCE ACQUISITION METHOD AND SYSTEM”. Considered this application because it addressed a blockchain ledger based system that correlates to evidence of a file and a verification system before adding the data to a consensus of nodes in the system. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497     
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497